PER CURIAM.
We affirm the trial court’s order denying appellant’s rule 3.850 motion to vacate his sentence or withdraw his plea. The trial court denied his motion as legally insufficient for failing to allege his reliance on trial counsel’s misrepresentations regarding his sentence. Our affirmance, however, is without prejudice for appellant to refile a revised 3.850 motion with the circuit court alleging all facts necessary to *416establish his reliance on counsel’s misrepresentations.
WARNER, C.J., STEVENSON and HAZOURI, JJ., concur.